Citation Nr: 0426523	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  01-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for left ankle disability, 
to include as secondary to service-connected right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from October 1980 to October 
1983 and from January 1987 to January 1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  Due to an apparent oversight, the RO did not notify 
the veteran of the January 1993 decision until January 2000.  
The veteran thereafter filed a notice of disagreement and 
perfected his appeal.  He testified at a hearing before a 
Decision Review Officer in March 2001.  During the course of 
the appeal, the case was transferred to the RO in Columbia, 
South Carolina.  In November 2003, the Board remanded the 
claim to the RO.  

The RO has denied direct service connection for left ankle 
disability.  The Board notes that the veteran's 
representative has argued that consideration should be given 
to service connection for left ankle disability on a 
secondary basis as having been caused or aggravated by the 
service-connected right ankle disability.  The Board has 
therefore framed the issue as it appears on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a memorandum dated in October 2003, the veteran's 
representative stated that the veteran's claims folder had 
been sent to his office for written arguments.  The 
representative advised the RO that the veteran had requested 
a Travel Board hearing and requested that the veteran be 
scheduled for the next available hearing before a member of 
the Board convening at the RO.  The record includes a 
November 2003 letter from the RO to the veteran that offered 
him alternative hearing options and requested that the 
veteran reply with a selection of an alternative type of 
hearing, confirmation of his desire for a Travel Board 
hearing or withdrawal of his hearing request.  There is no 
response from the veteran in the file.  There was no 
indication in the letter that the veteran was required to 
reply, nor is there any indication in the file that the 
veteran has withdrawn his request for a hearing before a 
member of the Board sitting at the RO.  The Board will remand 
the case for scheduling of the requested hearing at the RO 
most convenient to the veteran's residence.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:  

The veteran should be scheduled for a 
Travel Board hearing at the RO in 
Montgomery, Alabama.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BARABARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



